         Case 7:20-cv-00652-LSC Document 1 Filed 05/08/20 Page 1 of 16                      FILED
                                                                                   2020 May-08 PM 02:41
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF
                       ALABAMA WESTERN DIVISION

Jason Nalls,                           )
                                       )
Plaintiff.                             )      Civil Action No.:
                                       )
vs.                                    )      JURY TRIAL DEMANDED
                                       )
City of Fayette                        )
                                       )
                                       )
Defendant.                             )


                                   COMPLAINT


COMES NOW the Plaintiff, Jason Nalls, (“Plaintiff”) by and through his

undersigned counsel, and hereby files this Complaint against the City of Fayette.

(“Defendant”) and seeks redress for discrimination and retaliation suffered in

Plaintiff’s capacity as an employee of the Defendant. Plaintiff has been

discriminated against by the Defendant on account of Plaintiff’s race in violation of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C §§ 2000e et seq,

and any other cause(s) of action that can be inferred from the facts set forth herein

and states the following:




                                                                             Page 1 of 8
     Case 7:20-cv-00652-LSC Document 1 Filed 05/08/20 Page 2 of 16




                       JURISDICTION AND VENUE
1. The jurisdiction of this Court is invoked pursuant to Title VII of the Civil

   Rights Act of 1991, as amended, 42 U.S.C. §2000e-5(f)(3), 28 U.S.C. §1331,

   and 28 U.S.C. §1343(a)(4).

2. The unlawful employment acts alleged herein took place within the Western

   Division of the Northern District of Alabama.

3. Venue is proper in this Court, the United States District Court for the Northern

   District of Alabama, pursuant to Title 28, U.S.C. § 1391 and the Local Rules

   of the United States District Court for the Northern District of Alabama.

                                   PARTIES
4. Plaintiff Jason Nalls, an African American male, is domiciled in the state of

   Alabama.

5. At all relevant times the Plaintiff was an “employee” of the Defendant under

   Title VII.

6. The Defendant City of Fayette is incorporated as a Municipality located in the

   State of Alabama.

7. At all relevant times, Defendant was an “employer” under Title VII

8. Defendant employs over 15 employees and is subject to Title VII.




                                                                         Page 2 of 8
     Case 7:20-cv-00652-LSC Document 1 Filed 05/08/20 Page 3 of 16




     COMPLIANCE WITH JURISDICTIONAL REQUIREMENTS OF
                        TITLE VII

9. Plaintiff has complied with the jurisdictional requirements of Title VII that on

   to wit: Plaintiff caused a charge of discrimination in employment to be filed

   with the Equal Employment Opportunity Commission (hereinafter sometimes

   referred to as the “EEOC”) in accordance with Section 705 of Title VII.

10. A Notification of Right to Sue letter was received, and this Complaint has

   been filed within ninety (90) days of receipt of said Notification of Right to

   Sue. A copy of the notice is attached as Exhibit 1.



                            GENERAL FACTS
11. Plaintiff began working for the Defendant as a police officer around July of

   2007.

12. Plaintiff had issues with radio equipment malfunctioning and was vocal to

   supervisors regarding the malfunctions.

13. On or about December 8, 2018 Plaintiff was suspended two weeks without

   pay.




                                                                         Page 3 of 8
         Case 7:20-cv-00652-LSC Document 1 Filed 05/08/20 Page 4 of 16




                            COUNT I
    VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS
                AMENDED, 42 U.S.C. § 2000E ET SEQ.
                           (DISPARATE TREATMENT)
    14. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-13

       above, as if fully set out herein.

    15. Plaintiff was ultimately terminated upon receipt of a notice of termination on

       March 3, 2020. 1

    16. The Plaintiff, an African American, is a member of a protected class.

    17. The conduct alleged herein violates Title VII of the Civil Rights Act of 1964,

       as amended, 42 U.S.C. §§ 2000e et seq. as Defendant has engaged in the

       practice of discrimination against Plaintiff.

    18. On or about December 8, 2018 Plaintiff was suspended two weeks without

       pay.

    19. The reason proffered for his suspension was that Plaintiff did not respond to

       a radio call from a fellow police officer.

    20. On or about October 28, 2018 Plaintiff was on duty with a fellow police

       officer.


1
  Plaintiff has filed a subsequent charge that is currently in investigation with the
EEOC. The charge is for retaliation as Plaintiff was fired after the Right to Sue for
this case was received. Should the EEOC grant the Plaintiff a Right to Sue,
Plaintiff plans to consolidate that action with this action or request to amend this
case to include the second charge.
                                                                             Page 4 of 8
     Case 7:20-cv-00652-LSC Document 1 Filed 05/08/20 Page 5 of 16




21. Plaintiff’s fellow officer received a call and went out to the scene.

22. Plaintiff’s fellow officer attempted to call for backup.

23. Plaintiff did not receive the call due to a malfunction in his radio equipment,

   nor did he receive the original call from dispatch.

24. This was a malfunction he had previously informed his supervisor, Sargent

   Kelly, about.

25. The Chief of police was also aware of the radio malfunction.

26. The Chief had witnessed the radio malfunction while Plaintiff was meeting

   with him on October 29, 2018.

27. Plaintiff is aware of white employees who did not go to calls.

28. However, those white officers were not suspended for the same.

29. On March 18, 2019 Mr. Nalls, Jordan Roberts (a fellow officer), and Anthony

   Sanford (a fellow officer), were dispatched to a wreck.

30. Jordan Roberts and Anthony Sanford, both white officers, did not show up to

   the scene.

31. Neither were suspended for not showing up to the call.

32. Another incident took place on November 17, 2018.

33. The incident involved a perpetrator with a knife.

34. The call went out to Adam Smith, a white officer, and he never showed up to

   the scene.


                                                                            Page 5 of 8
        Case 7:20-cv-00652-LSC Document 1 Filed 05/08/20 Page 6 of 16




   35. Adam Smith was not suspended for not showing up to the call.

   36. Because of his suspension Mr. Nalls was not given a promotion and pay raise

      that he was entitled to.

   37. White employees were not subjected to a missed promotion as they were not

      suspended for the same conduct.

   38. The Defendant discriminated against Plaintiff by suspending and failing to

      promote Plaintiff for the same or similar acts white employees performed, but

      was not suspended for, which is a violation of Title VII.

   39. Defendant’s discriminatory action(s) against Plaintiff in violation of

      Plaintiff’s rights under Title VII of the Civil Rights Act of 1964, as amended,

      were intentional and were done with malice and reckless disregard for

      Plaintiff’s rights as guaranteed under the laws of the United States.


                 PRAYER FOR RELIEF FOR ALL COUNTS
WHEREFORE, Plaintiff prays that this Honorable Court will:
A. A declaratory judgment, declaring the Defendant's past practices herein

complained of to be unlawful.

B. Order Defendant to institute and carry out policies, practices, and programs

providing equal employment opportunities for Plaintiff and other employees and

eradicating the effects of its past and present unlawful employment practices.



                                                                              Page 6 of 8
        Case 7:20-cv-00652-LSC Document 1 Filed 05/08/20 Page 7 of 16




C. Order the Defendant to make whole the Plaintiff by providing other affirmative

relief necessary to eradicate the effects of Defendant’s unlawful employment

practices.

D. Order Defendant to make whole Plaintiff by providing compensation for past and

future pecuniary and non-pecuniary losses resulting from the unlawful employment

practices described above, including, but not limited to emotional pain, suffering,

anxiety, loss of enjoyment of life, humiliation, and inconvenience, in amounts to be

determined at trial.

E. Grant such further relief as the Court deems necessary and proper.




                           DEMAND FOR JURY TRIAL
                          The Plaintiff demands trial by jury.

Respectfully submitted,
                                                     /s/ D. Jeremy Schatz
                                                     D. Jeremy Schatz
                                                     ASB-2400-H34Y
                                                     Attorney for Plaintiff
OF COUNSEL:
The Patton Firm
3720 4th Avenue South
Birmingham, AL 35222
Phone: (205) 933-8953
Fax: (205) 449-4897
jschatz@thepattonfirmal.com


                                                                              Page 7 of 8
    Case 7:20-cv-00652-LSC Document 1 Filed 05/08/20 Page 8 of 16




    Defendant served via Waiver of Service of Summons Form 1B:

City of Fayette
C/O Robbie Hyde
363 East Glenn Ave.
Ste. B
Auburn, AL




                                                                Page 8 of 8
Case 7:20-cv-00652-LSC Document 1 Filed 05/08/20 Page 9 of 16
Case 7:20-cv-00652-LSC Document 1 Filed 05/08/20 Page 10 of 16
Case 7:20-cv-00652-LSC Document 1 Filed 05/08/20 Page 11 of 16
Case 7:20-cv-00652-LSC Document 1 Filed 05/08/20 Page 12 of 16
Case 7:20-cv-00652-LSC Document 1 Filed 05/08/20 Page 13 of 16
Case 7:20-cv-00652-LSC Document 1 Filed 05/08/20 Page 14 of 16
Case 7:20-cv-00652-LSC Document 1 Filed 05/08/20 Page 15 of 16
Case 7:20-cv-00652-LSC Document 1 Filed 05/08/20 Page 16 of 16
